FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                          March 28, 2018
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
LISA M. JOHNSON,

      Plaintiff - Appellant,

v.                                                          No. 14-1410
                                               (D.C. No. 1:12-CV-02950-MSK-MEH)
SCHOOL DISTRICT NO. 1 IN THE                                 (D. Colo.)
COUNTY OF DENVER AND STATE OF
COLORADO; BOARD OF EDUCATION
OF SCHOOL DISTRICT NO. 1 IN THE
COUNTY OF DENVER AND STATE OF
COLORADO,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before LUCERO, MATHESON, and PHILLIPS, Circuit Judges.
                 _________________________________

      Following the district court’s dismissal of Lisa Johnson’s complaint, we

certified two questions to the Colorado Supreme Court under Tenth Circuit Rule 27.1

and Colorado Appellate Rule 21.1:

      (1) Do the provisions of Colo. Rev. Stat. § 22-63-202(2)(c.5) apply to
      all nonprobationary teachers who are not employed in a “mutual
      consent” placement, or does subsection (c.5) govern only those
      nonprobationary teachers who are displaced for the reasons stated in
      Colo. Rev. Stat. § 22-63-202(2)(c.5)(VII)?


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      (2) Is a nonprobationary teacher, not dismissed but instead placed on
      unpaid leave under Colo. Rev. Stat. § 22-63-202(2)(c.5)(IV), deprived
      of a state property interest in salary and benefits?

Johnson v. Sch. Dist. No. 1 in the Cty. of Denver & Colorado, 630 F. App’x

768, 769 (10th Cir. 2015) (unpublished).

      The Colorado Supreme Court has now issued an opinion concluding:

(1) subsection (c.5) applies to all nonprobationary teachers who are not employed in

a mutual consent placement; and (2) nonprobationary teachers on unpaid leave do not

possess a state property interest in salary and benefits. Johnson v. Sch. Dist. No. 1 in

the Cty. of Denver, No. 15SA281, 2018 WL 1247086, at * 2, ___ P.3d ___ (Colo.

Mar. 12, 2018). These answers resolve the appeal. See O’Brien v. Skinner, 414 U.S.

524, 531 (1974) (interpretation of a state statute by highest state court is binding on

federal courts); Teigen v. Renfrow, 511 F.3d 1072, 1078-79 (10th Cir. 2007) (state

law generally creates property interests protected by the Due Process Clause).

      Exercising jurisdiction under 28 U.S.C. § 1291, we AFFIRM the district

court’s dismissal of Johnson’s complaint.


                                             Entered for the Court


                                             Carlos F. Lucero
                                             Circuit Judge




                                            -2-